PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/514,226
Filing Date: 17 Jul 2019
Appellant(s): Intel Corporation



__________________
Glen B. Choi, Reg. No. 43,546
For Appellant



EXAMINER’S ANSWER

This is in response to the appeal brief filed June 9, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 9, 2022 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
A.  Claims 1, 2, 4, 5, 7, 8, 11, 13, 14, 16-18, 20, 21, 23-28, and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (US 2016/0179681), Gambino (US 2020/0004603), and Aggarwal et al. (US 2015/0242337).
Regarding the substance of the examiner’s obviousness rejection of independent claims 1, 2, 4, 5, 7, 8, 11, 13, 14, 16-18, 20, 21, 23-28, and 30 as argued on pages 6-13 of the Remarks, the requirements for obviousness are discussed in MPEP § 2142.
Appellant’s remarks have been fully considered, but are not persuasive. Appellant appears to argue (Remarks page 10) Aggarwal does not disclose that the request to lock a portion of the cache comprises “an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC).” However, as conceded by Appellant on page 10 of the Remarks, and discussed on page 5 of the Final Rejection mailed December 9, 2021, Aggarwal discloses this feature in paragraph [0019]. Appellant’s summary of Aggarwal’s teachings states “Aggarwal’s processor 208 instructs cache controller 226 to determine a type of the cache memory 203, i.e., L1 cache, L2 cache, and L3 cache that is to be selected for the validation. In other words, Aggarwal’s processor 208...instructs the cache controller 226 to select L1 cache, L2 cache, or L3 cache for locking.” 
While conceding that Aggarwal teaches the claimed feature, appellant appears to argue that instructing the cache controller to select an L1 cache, L2 cache, or L3 cache for locking is not the same as instructing the cache controller to select an L1 cache, L2 cache, or L3 cache to be locked. First, there does not appear to be a distinction between a cache level for locking and a cache level to be locked. However, whether there is a distinction in the terms “for locking” and “to be locked” is irrelevant because the claim requires “an identification of a specific level of cache to lock.” Selecting a cache level for lock validation in which cache lines of the selected cache level will be locked during the validation reads on the claim limitation “an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC).” The rejection of claims 1, 2, 4, 5, 7, 8, 11, 13, 14, 16-18, 20, 21, 23-28, and 30 under 35 U.S.C. 103 as being unpatentable over Greenspan et al., Gambino, and Aggarwal et al. is, therefore, maintained.
B.  Claims 3, 6, 15, and 22 stand rejected under 35 U.S.C. 103 over Greenspan et al., Gambino, and Aggarwal et al. as applied to claim 1, and further in view of Green (US 6,044,478). Claims 12 and 19 stand rejected under 35 U.S.C. 103 over Greenspan et al., Gambino, and Aggarwal et al. as applied to claim 1, and further in view of Glasco et al. (US 8,874,844). Claims 29 and 31 stand rejected under 35 U.S.C. 103 over Greenspan et al., Gambino, and Aggarwal et al. as applied to claim 1, and further in view of Kuesel et al. (US 2013/0191600).
Appellant merely argues that none of Green, Glasco et al., nor Kuesel et al. cure the alleged deficiencies Greenspan, Gambino and Aggarwal. However, as discussed in the previous section, the 35 U.S.C. 103 rejection over Greenspan et al., Gambino, and Aggarwal et al. is  maintained.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/TRACY A WARREN/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.